Citation Nr: 1810887	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  10-22 572A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to connection for an acquired psychiatric disability (other than service-connected panic disorder without agoraphobia and post-traumatic stress disorder (PTSD)), to include depression and anxiety.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1966 to September 1968.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which, in pertinent part, denied service connection for depression.  

In a June 2016 decision, the Board recharacterized the issue on appeal more broadly, as entitlement to service connection for an acquired psychiatric disability, and granted service connection for panic disorder.  The issue of entitlement to service connection for a psychiatric disability other than PTSD and panic disorder (for which service-connected was already in effect) was remanded to the RO for additional evidentiary development.  In June 2017, the Board again remanded the matter for additional evidentiary development.  A review of the record shows that the RO has complied with all remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

The most probative evidence establishes that the Veteran does not have a separately diagnosable psychiatric disability other than service-connected panic disorder without agoraphobia and PTSD.  His anxiety and depression are symptoms of his service-connected psychiatric disabilities.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability (other than service connected panic disorder without agoraphobia and PTSD), including depression and anxiety, have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Due Process

Neither the Veteran nor his representative has raised any issues with the duty to notify or the duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

The Veteran's service treatment records (STRs) are negative for complaints or findings of a psychiatric disability, to include depression or anxiety.  The Veteran's August 1968 separation examination marks all relevant body systems, including psychiatric, as normal.  

In June 2006, the Veteran filed a claim of service connection for PTSD and depression.  

In December 2006 the Veteran was afforded a VA examination in connection with his claim.  The examiner conducted an in-person examination and reviewed the Veteran's claims file.  Regarding the Veteran's psychiatric history, the examiner noted that the Veteran took medication for symptoms associated with panic disorder and his wife thinks that he is depressed.  The examiner diagnosed the Veteran with panic disorder without agoraphobia (not related to combat) and chronic PTSD, mild.  The examiner did not diagnose the Veteran with depression or anxiety.  In June 2007, the RO granted service connection for PTSD with an evaluation of 30 percent and assigned an effective date of June 27, 2006.  Service connection for depression was denied because the Veteran did not submit evidence of a diagnosis or treatment for this condition in service.  

The Veteran filed a Notice of Disagreement (NOD) in January 2008.

Private clinical records received in support of the claim included a February 2006 private treatment record noting a history of depression.  A January 2007 private treatment record notes that the Veteran was prescribed medication for depression and anxiety.  In October 2007, another private physician indicated that the Veteran may be suffering from depression.  A February 2008 private physician also reported that the Veteran suffers from anxiety.

In December 2008, the Veteran was afforded another VA examination.  The examiner noted that the Veteran continued to endorse and report symptoms consistent with a diagnosis of PTSD, including panic, easy crying, and sleep impairment.  The diagnoses were mild PTSD and panic disorder without agoraphobia, currently well controlled with medication.  The examiner did not diagnose any other psychiatric disorder.  The Veteran perfected his appeal via VA Form 9 in July 2010.

VA treatment records from June 2015 and March 2016 note that the Veteran has a history of recurrent anxiety and depression.  An August 2016 Primary Care Note indicates that the Veteran took medication at bedtime for depression.

Pursuant to the June 2016 remand, the Veteran was afforded a VA examination in November 2016.  The examiner reviewed the record and noted that the Veteran had been prescribed psychotropic medications for anxiety and depression which reduced but had not completely eliminated his anxiety symptoms.  The Veteran denied recent panic attacks and current feelings of depression.  The examiner noted that although the Veteran's psychiatric symptoms included anxiety and disturbances of motivation and mood, he "did not exhibit or report symptoms consistent with a diagnosis of depression at this time."  Rather, he continued to fully meet the stressor and clinical criteria for a diagnosis of combat-related PTSD (including symptoms of reenactment, avoidance, negative alterations in cognition/mood and hyperarousal).  

As stated above, the RO issued a SSOC denying service connection for depression, stating that depression was a symptom of PTSD and therefore could not be separately service connected, because doing so would constitute impermissible pyramiding under 38 C.F.R. § 4.14.

Pursuant to the June 2017 Board remand, the Veteran was again afforded a VA examination in July 2017.  The examiner conducted an in-person examination and reviewed the Veteran's electronic claims file and medical records.  Relevant mental health history discussed by the examiner included the fact that the Veteran remained on psychotropic medications for anxiety and depression, which he continued to report helped reduce (but not completely eliminate) his symptoms.  

The examiner noted that the Veteran continued to meet the diagnostic criteria for PTSD and his active symptoms included in anxiety and disturbances of motivation and mood.  The examiner stated that he had reviewed the clinical evidence of record, including VA and private treatment records noting the Veteran's anxiety and mood disturbances, for which he had been prescribed medications.  

The examiner noted that during a clinical interview, the Veteran reported that his anxiety symptoms, including mood disturbance, have been consistently present ever since his return from Vietnam.  The examiner explained that the Veteran's anxiety with mood disturbance is considered to be a symptom of his overall PTSD, as medical literature indicated that a "persistent negative emotional state" is a PTSD-related symptom.  It is not considered a separately diagnosable clinical condition.  The examiner noted that during a discussion with the Veteran, he agreed that his experience of anxiety and timing of the onset is consistent with this conceptualization of his current symptomatology, that his anxiety is part of his PTSD.  

Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that which is pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Applying the facts in this case to the applicable legal criteria, the Board finds that the preponderance of the evidence is against the claim.  

As detailed above, the record on appeal is quite clear that the Veteran has exhibited a history of anxiety and depression.  The most probative evidence, however, establishes that the Veteran's anxiety and depression are symptoms associated with his service-connected PTSD and agoraphobia and are not separately diagnosable psychiatric disabilities.  

The Board wishes to assure the Veteran that his symptoms have been considered in rating his current service-connected psychiatric disability.  Moreover, even if service connection for depression and anxiety were to be granted as separate disabilities, a separate compensable disability rating could not be assigned.  Psychiatric disabilities are rated under a General Rating Formula for Mental Disorders which assigns compensation based on the overall level of occupational and social impairment caused by the psychiatric disability.  38 C.F.R. § 4.126.  As his depression and anxiety symptoms have been considered in assigning the rating for his current service-connected disability, the law would prevent a separate rating for overlapping or duplication of symptomatology.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

In reaching its decision, the Board has carefully considered the Veteran's contentions that he has anxiety and depression.  To this end, the Board recognizes that lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, the Board finds that the Veteran's description of his symptoms is both competent and credible.  However, he lacks the competency to attribute those symptoms to a particular psychiatric diagnosis.  Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  Questions of competency notwithstanding, the Veteran's lay diagnoses are contradicted by the conclusions of the VA examiner who specifically considered the Veteran's lay statements in rendering the opinions discussed above.  The Board finds the specific, reasoned opinions of the trained health care provider to be of greater probative weight than the more general lay assertions of the Veteran.

For the foregoing reasons, the preponderance of the evidence of record is against a finding that the Veteran has an acquired psychiatric disability, other than his already service-connected panic disorder without agoraphobia and PTSD, to include depression and anxiety.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Service connection for an acquired psychiatric disorder (other than service-connected panic disorder without agoraphobia and PTSD) is denied.




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


